--------------------------------------------------------------------------------

AMENDMENT AGREEMENT

THIS AGREEMENT dated for reference the __10th___ day of July, 2019,

AMONG:

> > > > WESLEY CLOVER INTERNATIONAL CORPORATION, a corporation incorporated
> > > > under the laws of Canada;
> > > > 
> > > > and
> > > > 
> > > > KMB TRAC TWO HOLDINGS LTD., a corporation incorporated under the laws of
> > > > the Province of British Columbia;
> > > > 
> > > > (together, the “Lenders”)

AND:

> > > > COUNTERPATH CORPORATION, a corporation incorporated under the laws of
> > > > the State of Nevada;
> > > > 
> > > > (the “Borrower”)

WHEREAS:

A.        The Borrower and the Lenders (each, a “Party” and together, the
“Parties”) entered into a Loan Agreement dated October 10, 2018 (the “Loan
Agreement”) pursuant to which the Lenders agreed to loan (the “Loan”) to the
Borrower up to US$3,000,000 on the terms and conditions of the Loan Agreement;

B.        The Parties have agreed to enter into this Agreement to amend the Loan
Agreement to increase the maximum amount of the Loan from US$3,000,000 to
US$5,000,000 and to extend the term of the Loan such that all outstanding
principal and accrued interest is due on the date that is 30 months after the
date of the first advance under the Loan; and

C.        Accordingly, the Parties wish to amend the Loan Agreement on the terms
and conditions set out herein.

THIS AGREEMENT WITNESSES that, in consideration of the mutual covenants and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the Parties,
the Parties agree as follows:

            1.1        Amendment to Loan Agreement

            Each of the Parties agree to the following amendments:

  (a)

Recital A is deleted in its entirety and replaced with the following:


  “A The Borrower has applied to the Lenders for a loan in the aggregate
principal amount of up to US$5,000,000 to be utilized by the Borrower for the
purposes described in Section 3.”


--------------------------------------------------------------------------------

- 2 -

  (b)

Section 1.1(l) is deleted in its entirety and replaced with the following:


  “(l) “Loan” means the revolving loan not exceeding US$5,000,000 established by
the Lenders in favour of the Borrower pursuant to this Agreement;”


  (c)

Section 4.2 is deleted in its entirety and replaced with the following:


  “4.2 The aggregate principal amount advanced and outstanding under the Loan
will at no time exceed US$5,000,000.”


  (d)

Section 7.1(b) is deleted in its entirety and replaced with the following:


  “7.1(b) all outstanding principal and accrued interest on the Loan on the date
that is 30 months after the date of the first Advance Date.”

            1.2      Amendments.

            This Agreement may only be amended, supplemented or otherwise
modified by written agreement signed by all of the Parties.

            1.3      Entire Agreement.

            Except as amended hereby, each of the Borrower and the Lenders agree
that the Loan Agreement continues to be binding, unchanged, and in full force
and effect. Upon execution of this Agreement by each of the Parties, the Loan
Agreement and this Agreement will be read and construed as one agreement
(together, the “Amended Loan Agreement”). The Amended Loan Agreement contains
the entire understanding of the Parties with respect to the subject matter of
this Agreement and the Loan Agreement and cancels and supersedes any prior
understandings, agreements, negotiations and discussions, whether written or
oral, between the Parties.

            1.4      Further Assurances.

            The Parties agree to execute and deliver such further and other
papers, cause such meetings to be held and resolutions passed enacted, exercise
their vote and influence, and do and perform and cause to be done and performed,
such further and other acts and things that may be necessary or desirable in
order to give full effect to this Agreement and every part thereof.

            1.5      Governing Law.

            This Agreement will be construed and enforced in accordance with,
and the rights of the Parties will be governed by the laws of the Province of
British Columbia and applicable federal laws thereto. The Lenders and the
Borrower hereby attorn to the courts of competent jurisdiction located in the
Province of British Columbia in any proceedings hereunder.

            1.6      Counterparts.

            This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. This Agreement may be executed by delivery of executed
signature pages by fax or other form of electronic transmission and such
transmission will be effective for all purposes.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their respective authorized signatories on the 10th day of
July, 2019.

--------------------------------------------------------------------------------

- 3 -

The Lenders hereby acknowledge and agree that they have been requested to and
given an opportunity to obtain independent legal advice with respect to the
subject matter of this Agreement and its sufficiency for their purposes, and
further, the Lenders hereby represent and warrant to the Borrower that it fully
understands the terms and limitations of this Agreement.

BORROWER

COUNTERPATH CORPORATION, by
its authorized signatory:


Per:         /s/ David Karp
               Authorized Signatory


LENDERS

WESLEY CLOVER INTERNATIONAL CORPORATION, by
its authorized signatory:


Per:         /s/ Paul Chiarelli
               Authorized Signatory


KMB TRAC TWO HOLDINGS LTD., by
its authorized signatory:


Per:         /s/ Karen Bruk
               Authorized Signatory


--------------------------------------------------------------------------------